Citation Nr: 0027149	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  94-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected status post left 
knee lateral meniscectomy.

2.  Entitlement to an increased evaluation for status post 
left knee lateral meniscectomy, currently evaluated as 30 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California, which denied service connection for a right knee 
disability secondary to service-connected status post left 
knee lateral meniscectomy; denied an increased evaluation for 
status post left knee lateral meniscectomy, evaluated as 30 
percent disabling; and denied a claim for a total rating due 
to service-connected disability.

The veteran and his wife testified before the undersigned 
Veterans Law Judge in December 1993.  In December 1995 the 
Board remanded this case for further development.  In this 
remand, the Board noted that at his December 1993 hearing, 
the veteran raised the issues of service connection for a low 
back disability on both a direct and secondary basis, 
service-connection for a psychiatric disability secondary to 
his service-connected left knee disability, and service 
connection for a right knee disability on a direct basis in 
addition to the secondary basis that had already been 
adjudicated.  These matter were referred to the RO for 
appropriate action.

After Social Security Administration (SSA) records and 
medical records from many sources were obtained and the 
veteran was accorded VA examinations in July 1996, February 
1997, and October 1999, the RO in a December 1999 decision 
and a Supplemental Statement of the Case denied a rating in 
excess of 30 percent for status post left knee meniscectomy 
under Diagnostic Code 5257 and held that there were no 
unusual or extenuating circumstances to warrant submission of 
the case to Central Office for extraschedular consideration.  
In this document, the RO also continued the denial of a total 
disability rating based on unemployability due to service-
connected disabilities.  However, the RO assigned a separate 
10 percent rating for osteoarthritis of the left knee under 
Diagnostic Code 5010, effective from March 1992.  The 
combined rating for left knee disability was accordingly 
increased from 30 percent to 40 percent retroactive to March 
1992.

In the December 1999 decision the RO also continued its 
denial of service connection for a right knee disability as 
secondary to the service-connected left knee disability.  
Unfortunately, the RO failed to adjudicate the veteran's 
claims of service connection for a low back disability on 
both a direct and secondary basis, service-connection for a 
psychiatric disability on a secondary basis, or service 
connection for a right knee disability on a direct basis.  
Accordingly, these matters are once again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  No competent evidence has been presented which tends to 
link the veteran's right knee disability to his service-
connected left knee disability.

2.  The evidence does not show that the extension of the 
veteran's left knee is limited 30 degrees or more or that the 
veteran has nonunion of his left tibia and fibula.

3.  The veteran currently has a combined 40 percent rating 
for his service-connected status post left knee lateral 
meniscectomy and osteoarthritis of the left knee.

4.  The preponderance of the evidence reflects that the 
veteran's status post left knee lateral meniscectomy and 
osteoarthritis of the left knee do not preclude him from 
engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right knee disability 
as secondary to a service-connected left knee disability.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for status post left knee lateral meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261 and 5262. (1999).

3.  The criteria for the award of a total disability rating 
for compensation based upon individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.15 and 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The service medical records show that 
the veteran injured his left knee in June 1976.  Later that 
month, he was placed on limited duty due to a possible torn 
cartilage of the left knee.  Medical records from the 
California Army National Guard show that he underwent a left 
lateral meniscectomy in May 1977.

VA medical examination in March 1989 revealed laxity of the 
medial collateral ligament and arthritis of the veteran's 
left knee.  It was noted that he was employed part time as a 
van driver.

A private medical record from S. Kadjar, Ph.D., shows that 
the veteran was diagnosed as having a left knee sprain, and 
status post arthroscopy and arthrotomy in March 1989.

VA hospital records shows that the veteran was hospitalized 
for two days in April 1989 due to left knee pain and 
instability.  During this hospitalization, he underwent a 
left knee arthroscopy and a left knee partial medial 
meniscectomy.  The diagnoses at discharge were left knee 
anterior cruciate ligament disruption, a left medial meniscus 
tear and left patella chondromalacia.

VA outpatient treatment records show that the veteran was 
assessed as having a left anterior cruciate ligament rupture 
and a medial meniscus tear status post arthroscopy in April 
1989.  In June 1989, he was assessed as having an unstable 
left knee.

In a June 1989 rating decision, the RO granted service 
connection for status post left knee meniscectomy, rated 10 
percent disabiling under Diagnostic Code 5259, effective from 
March 1988.

An unsigned private medical record shows that the veteran was 
seen with complaints of left knee pain in August 1989.  At 
that time, the diagnosis was post operative surgery of the 
left knee.

A November 1989 private examination report from the Grand 
Lincoln Medical Group shows that the veteran reported that he 
had been employed as a driver for a rental equipment company 
for seven months.  He also reported that, in February 1989, 
he fell onto his left knee after a co-worker placed a pipe in 
front of him and caused him to slip.  He indicated that he 
subsequently underwent a left knee arthroscopy and arthrotomy 
at a VA hospital.  Orthopedic examination revealed that he 
walked with a limp on the left side.  Range of motion was 
normal for both knee except that flexion was limited to 90 
degrees on the left.  The diagnosis was left knee sprain, 
status-post arthroscopy and arthrotomy.

A December 1989 private psychiatric examination report from 
M. Scheinbaum, M.D., shows that the veteran reported that he 
began employment as a driver for a rental equipment company 
in April 1988.  He also reported that, during the course of 
his employment, he incurred an injury to his left knee after 
he tripped over a pipe which a co-worker had rolled in front 
of him as a prank.  Dr. Scheinbaum stated that the veteran 
had been unable to return to work since April 1989.  Dr. 
Scheinbaum also stated that the veteran's left knee problems 
had resulted in a loss of pride, self esteem and confidence.  
Dr. Scheinbaum indicated that the veteran's psychiatric 
difficulties had developed as a result of the left knee 
injury incurred during his employment.  The veteran was 
assessed as having an adjustment disorder with depressed mood 
and psychological factors which affected his physical 
condition.  It was noted that his condition was one of a 
temporary total disability.

A private medical record from H. Subramanian, M.D., shows 
that January 1990 magnetic resonance image (MRI) testing of 
the veteran's left knee revealed that he had a left knee 
sprain and status post left knee arthroscopy and arthrotomy.

In March 1990, an undated private medical record from the MRI 
Centers was associated with the claims folder.  This record 
shows that MRI testing of the veteran's left knee revealed 
that he had status post medial and lateral meniscectomy, a 
small rim of meniscal tissue, a tear of the cruciate 
ligament, post surgical changes in the infrapatellar fat and 
mild medial suprapatellar effusion.

A medical record from the SSA shows that the veteran was 
diagnosed as having osteoarthritis in March 1990.

Documents from the State of California, Health and Welfare 
Agency, show that the veteran reported that he experienced 
constant left knee pain in March 1990.  In April 1990, he 
reported that he could not work because he was unable to 
twist or bend his left knee.

In April 1990, a psychiatrist, T. Kappeler, M.D., evaluated 
the veteran at the request of the Department of Social 
Services, Disability Evaluation Division.  It was noted that 
the veteran had been seeing a psychiatrist, Dr. Scheinbaum, 
through the Worker's Compensation process but that he was no 
longer in active psychiatric treatment.  Dr. Kappeler stated 
that the veteran had severe left lower leg and knee pain 
syndrome which was generating significant depression.  
Diagnoses included status post left knee injury with a 
virtually complete loss of function of the left knee with 
severe chronic pain.

A SSA Residual Physical Functional Capacity Assessment Form 
shows that the veteran's left knee was painful at the time of 
an examination in May 1990.

A private medical record from the Centurion Life Insurance 
Company shows that the veteran was diagnosed as having a left 
knee sprain and an internal derangement with a ligament tear 
of the left knee in May 1990.

An SSA Disability Determination and Transmittal form dated in 
May 1990 reflects that the veteran was found to be disabled 
beginning in February 1989 with a primary diagnosis of 
osteoarthrosis.  

On VA medical examination in July 1990, the veteran was 
diagnosed as having a status post injury and surgeries to his 
left knee, a left knee medial meniscus tear post surgery and 
a disruption of the anterior cruciate ligament of his left 
knee.

In an August 1990 decision, the RO assigned the veteran's 
status post left knee lateral meniscectomy a temporary total 
(100 percent) rating under 38 C.F.R. § 4.30, effective April 
18, 1989, to July 31, 1989, and increased the evaluation for 
this disability to 30 percent, effective August 1, 1989.

VA outpatient treatment records show that the veteran was 
seen with complaints of right knee pain in April 1992.  At 
that time, he reported that he fell out of his shower two 
days earlier.  He was assessed as having a probable lateral 
meniscus tear of the right knee.

In a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in June 1992, 
the veteran indicated that his left knee disorder had 
prevented him from securing or following any substantially 
gainful occupation since March 1987.  He also indicated that 
he had been employed as a truck driver from 1978 to 1983 and 
from 1983 to 1987.  He reported that he had graduated from 
high school, and that he had received training as an oil 
dispatcher from April to August 1976.

On VA medical examination in June 1992, the veteran was 
diagnosed as having advanced, bilateral degenerative joint 
disease of the knees, a medial meniscus tear of the left knee 
and a lateral ligament tear of the left knee.

A VA hospital report shows that the veteran was hospitalized 
for two days in July 1992 to undergo a right knee 
arthroscopy, a partial right medial meniscectomy and a 
debridement of chondromalacia of the right medial patellar 
facet.  The diagnosis at discharge was a tear of the lateral 
meniscus of the right knee.

In a February 1993 letter a VA counseling psychologist 
reported that the veteran was having trouble getting around 
on crutches, in part, because of left knee pain.

VA outpatient treatment records show that the veteran was 
seen with complaints of bilateral knee pain in November 1993.  
At that time, an examination of his knees revealed that they 
both had a full range of motion.  The provisional diagnosis 
was bilateral knee pain.  In December 1993, an examination of 
his knees again revealed that they had a full range of 
motion.

At the December 1993 hearing before the undersigned, the 
veteran testified that he had been unemployed since July 
1989.  He reported that he had been employed as a truck 
driver, but that his left knee pain had made it difficult to 
shift the gears in his truck.  He also reported that he was 
terminated from that position because of the excessive amount 
of sick leave that he used due to his left knee pain.  He 
then described an incident wherein his left knee locked while 
he was in the shower and it caused him to fall and incur a 
right knee injury.  He stated that he was in school so that 
he could obtain employment in a business setting.  He also 
stated that he experienced pain in both of his knees and that 
he wore knee braces.  The veteran's wife testified that she 
drove the veteran to his classes.  She also testified that 
she had to help the veteran dress and take showers.

VA outpatient treatment records show that the veteran's left 
knee had a full range of motion at the time of examinations 
in August 1995 and January 1996.

On VA social and industrial survey in June 1996, the veteran 
reported that he had been unemployed from 1976 to 1984.  He 
also reported that he then went back to work for eight months 
but was terminated because of his left knee.  He then stated 
that he had been unemployed since 1987.  The social worker 
assessed the veteran as not appearing to be a good candidate 
for employment.

On VA medical examination in July 1996, it was noted that 
that the veteran wore elastic knee supports on both of his 
knees.  An examination of his knees revealed that they flexed 
to 90 degrees and extended to 5 degrees.  No wasting or 
effusion was detected.  It was noted that the veteran hardly 
let the examiner touch his knees and that he groaned and 
cried whenever the examiner attempted to move his knee 
joints.  X-ray examinations of the veteran's knees revealed 
marked degenerative joint disease in his left knee and some 
spiking of the tibial spine in his right knee.  The examiner 
reported that it had been difficult to examine the veteran's 
knees, but that the veteran definitely had some bilateral 
degenerative joint changes in his knees which were suggestive 
of gout.

VA outpatient treatment records shows that the veteran was 
seen with complaints of bilateral knee pain in January 1997.  
Examination of his knees revealed that they were painful and 
that flexion and extension had decreased.  He was assessed as 
having arthritis, gout and probable degenerative joint 
disease of the knees.

On VA medical examination in February 1997, the veteran 
reported that he twisted his left knee in the shower and fell 
against his right knee in April 1992.  He also reported he 
had had right knee problems prior to this injury, but that 
this injury had aggravated these problems.  An examination of 
his left knee did not reveal any effusion or wasting quads.  
Range of motion testing revealed that his active flexion was 
from 7 to 90 degrees.  Drawer and Lachman's tests were 
negative, but were productive of pain and muscle spasms.  An 
X-ray examination of his left knee revealed mild 
osteoarthritis.  An examination of his right knee revealed 
that it actively flexed from 6 to 80 degrees.  No effusion 
was detected.  An X-ray examination of his right knee 
revealed mild osteoarthritis.  The impression was that the 
veteran had pain in both of his knees.  The examiner 
commented that the veteran's left knee disability precluded 
employment which involved a lot of climbing or standing, but 
would not prevent office type work where he could sit for 
regular intervals.  The examiner also commented that, while 
it was conceivable that the veteran's right knee was 
aggravated by his left knee as the veteran would favor his 
left knee, he doubted that the veteran's right knee 
disability was initiated by his left knee problems.

VA outpatient treatment records show that the veteran was 
assessed as having bilateral knee pain in April 1997.

An SSA Pain Report, Function Report and Report of Continuing 
Disability Interview show that the veteran indicated that he 
experienced extreme bilateral knee pain and weakness in June 
1997.  He also indicated that, because of this pain, he was 
unable to prepare food, drive, or use public transportation.

A VA social and industrial survey was done in September 1999.  
The social worker indicated that the survey was based upon 
information from the veteran, his wife, three claims folders 
and a clinical folder.  The same social worker had also 
completed the survey in 1996.  The veteran reported that he 
was last employed with a rental equipment company, and that 
he was terminated by that company because his knees had 
prevented him from passing the physical.  He also reported 
that he was denied employment at a shipyard in 1986, in part, 
because his knees had prevented him from passing the 
physical.  It was noted that the veteran walked with flexible 
braces on both knees using no crutches.  The veteran 
indicated that he was unable to drive.  He had "a heart 
attack" in June 1997 and had "a five way bypass."  He had 
difficulty controlling his left hand since the bypass 
surgery.  He had difficulty breathing and his left arm was 
numb.  The social worker noted that the veteran had been 
unable to pass a physical examination for employment more 
than 10 years previously and that he had had episodes of 
cardiac problems in 1997 and again in 1999, that there was 
evidence that he needed help dressing, was unable to bend 
over to put on his socks, had memory problems, was unable to 
drive, had a numb left arm and left hand control problems.  
The social worker concluded that the veteran was not a good 
candidate for employment.

On VA medical examination in October 1999, the veteran 
reported that he experienced locking in his knees about four 
or five times a week and that he was unable to walk for more 
than a hundred yards.  He also reported that he used knee 
braces and that he could not drive or work.  An examination 
of his knees did not reveal any edema, effusion or muscle 
wasting.  Range of motion testing revealed that his left knee 
flexed from 10 to 20 degrees and that his right knee flexed 
from 10 to 90 degrees.  It was noted that these movements 
were accompanied by a lot of grimacing and moaning.  X-ray 
examinations of both knees revealed osteophytes and joint 
space narrowing which was more severe in the left knee.  The 
veteran was assessed as having osteoarthritis of both knees 
and an anterior cruciate deficiency of the left knee.  The 
examiner commented that the veteran's left knee disability 
could cause moderate pain, however, it would not prevent him 
from doing employment which would allow him to sit down and 
walk around only for reasonable periods of time such as five 
minutes at a time.  The examiner also commented that he did 
not think that the veteran's left knee disability had 
aggravated his right knee disability.

As reported earlier, in a December 1999 decision, the RO 
granted service connection for the veteran's osteoarthritis 
of the left knee, and assigned it a 10 percent disability 
evaluation.

An additional VA outpatient treatment record shows that the 
veteran was seen with complaints of bilateral knee pain in 
June 2000.  At that time, an examination of his left knee was 
negative for crepitus and swelling.

Right Knee Disability

Law and Regulations.  Under 38 C.F. R. § 3.310(a), secondary 
service connection will be granted when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . . ."  See also 38 U.S.C.A. § 1110; 
Buckley v. West, 12 Vet. App. 76, 84 (1998).  A claim for 
secondary service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629, 633 (1992); Buckley, supra; Wallin v. West, 
11 Vet. App. 509, 512 (1998).  A claim is well grounded if it 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
is generally required.  Id. at 93; Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  Lay persons cannot fulfill this 
function because they are not competent to offer medical 
opinions.  Grottveit, supra.  A well-grounded claim generally 
requires (1) medical evidence (diagnosis) of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of a well-grounded claim set forth in 
Caluza, supra), cert. denied, 118 S. Ct. 2348 (1998).

When a service-connected disability aggravates, but is not 
the proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Analysis.  The Board is of the opinion that the veteran has 
not presented evidence of a well-grounded claim of service 
connection for a right knee disability secondary to left knee 
disability.  No medical evidence of record tends to show that 
the symptoms associated with his right knee disability are 
caused, or aggravated by, his service-connected left knee 
disability.  While the February 1997 VA examination report 
includes a notation about how it was conceivable that the 
veteran's left knee aggravated his right knee, this report 
also shows that the examiner specifically commented that he 
doubted that the chondromalacia of the veteran's right knee 
was initiated by the veteran's left knee problems.  Moreover, 
the October 1999 VA examination report shows that the 
examiner specifically commented that he did not think that 
the veteran's left knee disability had aggravated his right 
knee disability.  As such, there has been no competent 
medical evidence submitted which relates or tends to 
establish a nexus between the veteran's right knee disability 
and his service-connected left knee disability.  The 
veteran's claim of service connection for a right knee 
disability secondary to service-connected left knee 
disability cannot be viewed as well grounded under these 
circumstances.  Caluza, 7 Vet. App. at 506.

The Board is mindful of the testimonies given by the veteran 
and his wife regarding the relationship between the veteran's 
right knee disability and his service-connected left knee 
disability.  However, as a laypersons, they are not competent 
to make a medical diagnosis or relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Only if a claim is well-grounded may the Board evaluate the 
merits of the claim.  Because the veteran has not fulfilled 
his threshold burden of submitting a well-grounded claim, the 
benefit of the doubt doctrine is not applicable in this 
instance.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (noting that the benefit of the doubt rule does not 
apply during the process of gathering evidence and that it 
does not shift from the claimant to the Secretary the initial 
burden to submit a facially valid claim).

Left Knee Disability

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  When evaluating a disability, any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's status post left knee lateral meniscectomy may 
be rated under Diagnostic Codes 5256, 5257, 5260, 5261 and 
5262.

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee.  When ankylosis is at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a rating of 30 percent is 
warranted.  When the ankylosis is in flexion between 10 and 
20 degrees, a rating of 40 percent is warranted.  When 
flexion is between 20 and 45 degrees, a rating of 50 percent 
is warranted.  When flexion is at an angle of 45 degrees or 
more, a rating of 60 percent is warranted 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).

Diagnostic Code 5257 provides a 30 percent evaluation when 
there is recurrent severe subluxation or lateral instability 
or other severe impairment of a knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

Diagnostic Code 5260 provides a 30 percent rating when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides a 30 percent evaluation when 
extension is limited to 20 degrees.  When extension is 
limited to 30 degrees, a rating of 40 percent is warranted.  
When extension is limited to 45 degrees, a rating of 50 
percent may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).

Diagnostic Code 5262 provides for a 40 percent rating for 
nonunion of the tibia and fibula when there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1999).

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, the Court more recently noted that 
when a diagnostic code is not predicated on lost range of 
motion, §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim for an increased evaluation for his status 
post left knee lateral meniscectomy is well grounded pursuant 
to 38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy, 1 Vet. App. at 78; see also 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

It is observed that, as there has been no finding of 
ankylosis relative to the veteran's left knee, Diagnostic 
Code 5256 is not applicable in this case.  Evaluations in 
excess of 30 percent are not possible under Diagnostic Codes 
5257 or 5260 as 30 percent is the maximum rating assignable 
under those Codes.

An evaluation in excess of 30 percent is not warranted for 
the veteran's status post left knee lateral meniscectomy 
under Diagnostic Code 5261.  A 40 percent rating under this 
code requires the evidence to show that the veteran's left 
knee extension is limited to 30 degrees.  No clinical 
evidence reflects such limitation.  Examination reports show 
that left knee extension was limited to 5 degrees in June 
1996, 7 degrees in February 1997 and 10 degrees in October 
1999.  Thus, the evidence does not show that left knee 
extension is limited to 30 degrees or more.

An evaluation in excess of 30 percent is also not warranted 
for the veteran's status post left knee lateral meniscectomy 
under Diagnostic Code 5262.  An increased evaluation under 
this code requires the evidence to show that the veteran has 
an impairment of the left tibia and fibula which is 
manifested by nonunion requiring a brace.  In this case, 
while the evidence does show that he requires the use of a 
left knee brace, it is devoid of any report or clinical 
finding of nonunion or malunion relative to his left tibia 
and fibula.  Thus, an evaluation in excess of 30 percent is 
not warranted for the veteran's status post left knee lateral 
meniscectomy under Diagnostic Code 5262.

Application of 38 C.F.R. §§ 4.40, 4.45, 4.59 has been 
considered with regard to the veteran's status post left knee 
lateral meniscectomy.  However, the separate 10 percent 
rating assigned for osteoarthritis of the left knee under 
Diagnostic Code 5010 encompasses dysfunction due to painful 
or limited motion of the left knee.  Thus, the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for a 
rating in excess of 30 percent under the currently assigned 
Diagnostic Code 5257 for impairment of the left knee other 
than that due to osteoarthritis.  Johnson, 9 Vet. App. at 7; 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).

The RO held that this case does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board concurs with the RO as to 
this matter.  The evidence does not show that the veteran has 
been hospitalized frequently for his status post left knee 
lateral meniscectomy.  In addition, the Board is aware that 
the social worker who conducted the June 1996 and September 
1999 VA social and industrial survey found that the veteran 
was not a good candidate for employment, and that the VA 
medical examiner who conducted the February 1997 and October 
1999 medical examinations found that the veteran's status 
post left knee lateral meniscectomy precluded employment 
which involved a lot of climbing or standing.  However, the 
Board emphasizes that this VA physician also specifically 
reported that the veteran's status post left knee lateral 
meniscectomy did not preclude him from engaging in more 
sedentary, office type employment, where he could sit for 
regular intervals.  As such, the Board concludes that the 
evidence does not show that the veteran's status post left 
knee lateral meniscectomy causes a marked interference with 
employment.  Therefore, the Board finds that the evidence 
reflects that the overall disability picture does not rise to 
a level which would warrant assigning it an evaluation in 
excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 3.321(b)(1) (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation greater than 
the one set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's status post left knee lateral meniscectomy.  
Gilbert, 1 Vet. App. at 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

TDIU

Law and Regulations.  Total disability will be considered to 
exist where there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
the impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. §§ 3.340, 3.341.  
The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
Full consideration must be given to unusual physical or 
mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether a veteran is entitled to TDIU, neither 
his nonservice-connected disabilities nor his advancing age 
may be considered.  38 C.F.R. § 3.341; Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

Analysis.  The veteran currently has a combined 40 percent 
rating for his service-connected status post left knee 
lateral meniscectomy and osteoarthritis of the left knee.  
Therefore, his combined rating does not meet the minimum 
rating required by 38 C.F.R. § 4.16(a) for consideration of a 
TDIU claim.

The Board also finds that the veteran's claim for TDIU 
benefits cannot be granted on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1) and 4.16(b).  The 
preponderance of the evidence reflects that veteran's status 
post left knee lateral meniscectomy and osteoarthritis of the 
left knee are not so severe as to preclude him from engaging 
in substantially gainful employment.  As reported earlier, 
the Board is aware that there is evidence which supports the 
veteran's contentions regarding how his service-connected 
left knee disabilities prevents him from engaging in 
substantially gainful employment.  Specifically, the June 
1996 and September 1999 VA social and industrial survey 
reports show that a social worker found that the veteran was 
not a good candidate for employment; and the February 1997 
and October 1999 VA examination reports show that the 
veteran's left knee disabilities precluded employment which 
involved a lot of climbing or standing.  However, the Board 
is also aware that the February 1997 and October 1999 VA 
examination reports both show that the veteran's left knee 
disabilities did not preclude him from engaging in employment 
which was more sedentary, office related and where he could 
sit for regular intervals.  In addition, the veteran's 
testimony about how he was in school so that he could obtain 
employment in a business setting appears to support the these 
findings.  The Board further observes that the October 1999 
VA examination report also shows that examiner specifically 
commented that the veteran's left knee disability caused 
moderate pain.  Moreover, while the remainder of the evidence 
shows that he was treated for his left knee disabilities on 
many occasions and that he was no longer able to drive, it is 
devoid of any clinical finding that these disabilities 
precluded him from engaging in substantially gainful 
employment.  In the opinion of the Board, the preponderance 
of the evidence reflects that veteran's left knee impairment 
is no so severe as to preclude him from engaging in 
substantially gainful employment.  Consequently, his claim 
for TDIU benefits must be denied.  Since the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable in the instant case.  
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right knee disability is denied.

An evaluation in excess of 30 percent for a status post left 
knee lateral meniscectomy is denied.

Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities is denied.


		
	Gary L. Gick
Veterans Law Judge
	Board of Veterans' Appeals


 

